DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 40-51 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wifvesson et al. (US Publication 2020/0128398 A1).
In regards to claims 1, 40 and 46, Wifvesson et al. (US Publication 2020/0128398 A1) an apparatus for wireless communication configured to perform operations, comprising: receiving, by a first network node from a second network node, a user plane security policy for a packet data unit (PDU) (see paragraphs 121, 125 and 179; either use of default security policy is indicated or a change in security policy is indicated); determining, by the first network node for the PDU session (see paragraph 113; The network controls the UP protection on the radio interface between the UE and the RAN. By control it is meant the activation or deactivation of either of integrity or encryption; t granularity of such a control could be at the level of a Network Slice or even a PDU session. That is that the network applies the controls in a similar manner to all the Radio Bearer transporting the UP on a Network Slice-specific basis or even possibly on a PDU session-specific basis), one or more decisions of: (1) an integrity protection activation or deactivation, and (2) an encryption activation or deactivation (see paragraphs 114 and 117; This control feature could be realized by a negotiation mechanism between the network and the UE where UE may indicate its preference to activate or deactivate encryption or integrity on a different granularity levels. That is per Network Slice or per PDU-session; the core network needs to inform the RAN whether encryption and/or integrity shall be used or not, per Slice ID or per PDU Session. This information is sent on N2 interface between the core network and the RAN) wherein the determining is performed based on the user plane security policy; and transmitting, by the first network node to the second network node, a notification that includes the one or more decisions for the PDU session (see paragraph 125; the AMF could indicate to SMF the policy information if SMF is allowed to request change to RAN security; and Optional: SN_policy: AMF could also indicate the default security policy values to SMF (e.g. RAN encryption is used, RAN integrity is not used); see paragraph 179; The SMF 48 may also decide to temporarily change user plane security policy, e.g. to not activate user plane AS security for current session and indicate the same to the gNB).
In regards to claims 35, 41 and 47, Wifvesson teaches, wherein the notification includes an identifier for the PDU session (see paragraph 124; The AMF determines that the message corresponds to a request for a new PDU Session based on the PDU Session ID that is not used for any existing PDU Session(s) of the UE), (see paragraph 123; if the UE supports an IoT slice type, then the UE could indicate for that IoT slice type its preference whether to use encryption or integrity protection or both of UP data terminating in RAN or not for, this particular PDU Session ID. Or if the UE is authorized to access data network A (slice identifier), then the UE could indicate for that slice identifier its preference to use encryption or integrity protection or both for UP data terminated in RAN. Or if the UE is an IoT UE, then the UE could indicate that all UP data is preferred to use both encryption and integrity protection for UP data terminated in RAN ; see paragraph 139; If (R)AN actives encryption and/or integrity protection for this PDU Session ID/Slice ID between UE and (R)AN, then the (R)AN shall indicate the selected algorithms for integrity protection and/or encryption of UP data sent on all the radio bearers serving this PDU Session ID in the RRC Connection Reconfiguration message to the UE).
In regards to claims 36, 42 and 48, Wifvesson teaches, wherein the first network node is a base station and the second network node is a core network (see the RAN (eg. gNB) the other core network nodes in the process of figures 8, 9 and 10; see the RAN (eg. gNB) and Core network in figure 11).
In regards to claims 37, 43 and 49, Wifvesson teaches: changing, by the base station, for the PDU session, one or more of: (1) the integrity protection activation or deactivation, and (2) the encryption activation or deactivation (see paragraph 154; The RAN decides and sets the policy of RAN UP security in RUS_Dec. If RUS_Dec indicates that UP encryption termination shall be used in RAN then RAN may activate encryption for all the radio bearers serving this Slice ID/PDU Session ID between UE and RAN; If RUS_Dec indicates that UP encryption terminating shall not be used in RAN then RAN may not activate encryption for the radio bearers serving this Slice ID/PDU Session ID between UE and (R)AN); and  transmitting, by the base station to the core network, a notification that includes one or more updated decisions related to the changed activation or deactivation by the base station (see paragraph 154; RAN indicates to UE that UP encryption shall not be used for all the radio bearers serving this Slice ID/PDU Session ID between UE and RAN; RAN indicates to UE that UP integrity protection shall not be used for all the radio bearers serving this Slice ID/PDU Session ID between UE and RAN).
In regards to claims 38, 44 and 50, Wifvesson teaches wherein the first network node is a secondary node and the second network node is a master node (see paragraph 120; In dual connectivity between two base-stations, the master base-station needs to inform the secondary base-station per DRB whether to enable or disable encryption and/or integrity protection of UP. This information could be sent on the Xn interface from the master base-station to the secondary base-station).
In regards to claims 39, 45 and 51, Wifvesson teaches, wherein the user plane security policy is configured to at least one of: required, not-needed, or preferred (see paragraph 123; if the UE is an IoT UE, then the UE could indicate that all UP data is preferred to use both encryption and integrity protection for UP data terminated in RAN).

Related Prior Art
Prior art Xu et al. (US Publication 2020/0100102 A1) teaches, supporting security of the CU-UP according to various embodiments in figures 10, 11, 12 and teaches, updating security key with a PDCP count wraps around in the CU-UP according to various embodiments in figures 13, 14 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAY P PATEL/Primary Examiner, Art Unit 2466